DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the application filed on 01/10/2020. Claims 1-15 are pending and examined below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0084890 A1 (“Tobata”) in view of US 2020/0334477 (“Aoi”).

Regarding claim 1, Tobata discloses an occupant protection function, the vehicle comprising: an occupant protection device provided in the vehicle and configured to perform protection operation of supporting, with a seatbelt, an occupant in the vehicle upon collision of the vehicle and increase tension (see at least [0097]-[0099]).
	Tobata is not explicit on an occupant monitoring device provided in the vehicle and configured to monitor the occupant in the vehicle, the occupant monitoring device being configured to determine whether the occupant in the vehicle is aware of the collision of the vehicle to occur, the occupant protection device being configured to, in a case where the occupant monitoring device determines that the occupant is unaware of the collision of the vehicle to occur, however,
	Aoi discloses a state estimation apparatus, a state estimation method, and a state estimation program where an occupant monitoring device provided in the vehicle and configured to monitor the occupant in the vehicle, the occupant monitoring device being configured to determine whether the occupant in the vehicle is aware of the collision of the vehicle to occur, the occupant protection device being configured to, in a case where the occupant monitoring device determines that the occupant is unaware of the collision of the vehicle to occur (see at least [0002]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Aoi with the system disclosed by Tobata in order to enable various possible states of a target person to be estimated appropriately (Aoi, [0027]).

Regarding claim 2, Tobata is not explicit on the occupant monitoring device includes an imaging device configured to capture an image of the occupant in the vehicle, and is configured to determine whether the occupant in the vehicle is aware of the collision of the vehicle to occur, on a basis of the image captured by the imaging device, however,
	Aoi discloses the occupant monitoring device includes an imaging device configured to capture an image of the occupant in the vehicle, and is configured to determine whether the occupant in the (see at least [0002]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Aoi with the system disclosed by Tobata in order to enable various possible states of a target person to be estimated appropriately (Aoi, [0027]).

Regarding claim 3, Tobata is not explicit on the occupant monitoring device is configured to determine whether the occupant is aware of the collision of the vehicle to occur on a basis of a motion of the occupant in a direction in which the collision of the vehicle is predicted or detected, in the image captured by the imaging device, however,
	Aoi discloses the occupant monitoring device is configured to determine whether the occupant is aware of the collision of the vehicle to occur on a basis of a motion of the occupant in a direction in which the collision of the vehicle is predicted or detected, in the image captured by the imaging device (see at least [0002]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Aoi with the system disclosed by Tobata in order to enable various possible states of a target person to be estimated appropriately (Aoi, [0027]). 

Regarding claim 4, Tobata further discloses the occupant protection device is configured to start operation of gradually increasing the tension of the seatbelt (see at least [0097]-[0099]);
refrain from starting operation of increasing the tension of the seatbelt even if the collision of the vehicle is predicted in a case where the occupant monitoring device determines that the occupant is aware of the collision to occur (see at least [0083]-[0084]).
Tobata is not explicit on a case where the occupant monitoring device determines that the occupant is unaware of the collision to occur when the collision of the vehicle is predicted, however,
Aoi discloses a case where the occupant monitoring device determines that the occupant is unaware of the collision to occur when the collision of the vehicle is predicted (see at least [0002]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Aoi with the system disclosed by Tobata in order to enable various possible states of a target person to be estimated appropriately (Aoi, [0027]).

Regarding claim 5, Tobata further discloses the occupant protection device is configured to start operation of gradually increasing the tension of the seatbelt (see at least [0097]-[0099]);
refrain from starting operation of increasing the tension of the seatbelt even if the collision of the vehicle is predicted in a case where the occupant monitoring device determines that the occupant is aware of the collision to occur (see at least [0083]-[0084]).
Tobata is not explicit on a case where the occupant monitoring device determines that the occupant is unaware of the collision to occur when the collision of the vehicle is predicted, however,
Aoi discloses a case where the occupant monitoring device determines that the occupant is unaware of the collision to occur when the collision of the vehicle is predicted (see at least [0002]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Aoi with the system disclosed by Tobata in order to enable various possible states of a target person to be estimated appropriately (Aoi, [0027]).

Regarding claim 6, Tobata further discloses the occupant protection device is configured to start operation of gradually increasing the tension of the seatbelt (see at least [0097]-[0099]);
refrain from starting operation of increasing the tension of the seatbelt even if the collision of the vehicle is predicted in a case where the occupant monitoring device determines that the occupant is aware of the collision to occur (see at least [0083]-[0084]).
Tobata is not explicit on a case where the occupant monitoring device determines that the occupant is unaware of the collision to occur when the collision of the vehicle is predicted, however,
Aoi discloses a case where the occupant monitoring device determines that the occupant is unaware of the collision to occur when the collision of the vehicle is predicted (see at least [0002]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Aoi with the system disclosed by Tobata in order to enable various possible states of a target person to be estimated appropriately (Aoi, [0027]).

Regarding claim 7, Tobata further discloses the occupant protection device is configured to continue the operation of increasing the tension of the seatbelt, with a rate of increase of the tension raised, when the collision of the vehicle is detected as being unavoidable after starting the operation of gradually increasing the tension of the seatbelt (see at least [0097]-[0099]).

Regarding claim 8, Tobata further discloses the occupant protection device is configured to continue the operation of increasing the tension of the seatbelt, with a rate of increase of the tension raised, when the collision of the vehicle is detected as being unavoidable after starting the operation of gradually increasing the tension of the seatbelt (see at least [0097]-[0099]).

Regarding claim 9, Tobata further discloses the occupant protection device is configured to continue the operation of increasing the tension of the seatbelt, with a rate of increase of the tension raised, when the collision of the vehicle is detected as being unavoidable after starting the operation of gradually increasing the tension of the seatbelt (see at least [0097]-[0099]).

Regarding claim 10, Tobata further discloses the occupant protection device is configured to start operation of immediately increasing the tension of the seatbelt, when the collision of the vehicle is detected as being unavoidable after refraining from starting the operation of increasing the tension of the seatbelt even though the collision of the vehicle is predicted (see at least [0097]-[0099]).

Regarding claim 11, Tobata further discloses the occupant protection device is configured to start operation of 23 40970845v1243410.000163 immediately increasing the tension of the seatbelt, when the collision of the vehicle is detected as being unavoidable after refraining from starting the operation of increasing the tension of the seatbelt even though the collision of the vehicle is predicted (see at least [0097]-[0099]).

Regarding claim 12, Tobata further discloses the occupant protection device is configured to start operation of 23 40970845v1243410.000163 immediately increasing the tension of the seatbelt, when the collision of the vehicle is detected as being unavoidable after refraining from starting the operation of increasing the tension of the seatbelt even though the collision of the vehicle is predicted (see at least [0097]-[0099]).

Regarding claim 13, Tobata further discloses the occupant protection device is configured to start operation of 23 40970845v1243410.000163 immediately increasing the tension of the seatbelt, when the collision of the vehicle is detected as being unavoidable after refraining from starting the operation of increasing the tension of the seatbelt even though the collision of the vehicle is predicted (see at least [0097]-[0099]).

Regarding claim 14, Tobata further discloses the occupant protection device is configured to start operation of 23 40970845v1243410.000163 immediately increasing the tension of the seatbelt, when the collision of the vehicle is detected as being unavoidable after refraining from starting the operation of increasing the tension of the seatbelt even though the collision of the vehicle is predicted (see at least [0097]-[0099]).

Regarding claim 15, Tobata further discloses the occupant protection device is configured to start operation of 23 40970845v1243410.000163 immediately increasing the tension of the seatbelt, when the collision of the vehicle is (see at least [0097]-[0099]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665